Title: From James Madison to Virginia Auditors of Public Accounts, 20 August 1782
From: Madison, James
To: Virginia Auditors of Public Accounts


Gentlemen
Philada. Aug: 20th. 1782.
Since the 20th. of March last, the date of my acct. last transmitted, I have received from Peter Whitesides & Co. in consequence of orders from Mr. Ross £251..5. Pennsylvania currency. All my previous receipts are stated in my accts. of previous date. The scale of depreciation will reduce them to specie value. The time of my attendance on Congress is to be computed from March 20th. 1780. & the length of my journey hither at 260 Miles: as will likewise appear by my accounts formerly transmitted. As the Genl. Assembly have fixed a daily rate for the subsistence of the Delegates which I understand is to be retrospective as well as future in its application, you will now I presume be able to strike the balance due to me. I beg the favor of you to furnish Edmund Randolph Esqr. with a warrant on the Treasury for this balance for my use: or in case that cannot be immediately ascertained, for such sum on account as he shall apply for & will be within the probable amount of it.
I am Gentlemen with great respect Yr. obt. & hble servt.
J. Madison Jr.
